315 F.2d 630
UNITED STATES of America, Appellee,v.Christopher J. TAYLOR, Appellant.
No. 324.
Docket 28089.
United States Court of Appeals Second Circuit.
Argued April 16, 1963.
Decided April 16, 1963.

Archibald A. Patterson, New York City, for appellant.
James M. Brachman, Asst. U. S. Atty., So. District of New York (Robert M. Morgenthau, U. S. Atty., and Arnold N. Enker, Asst. U. S. Atty., on the brief), for appellee.
Before SMITH, KAUFMAN and MARSHALL, Circuit Judges.
PER CURIAM.


1
The judgment of conviction is affirmed in open court. The sole question on appeal is the adequacy of the charge on wilfulness, which we hold sufficient. Spies v. United States, 317 U.S. 492, 497, 498, 63 S. Ct. 364, 87 L. Ed. 418 (1943).